By the Court. —
Warner, J.
delivering the opinion.
[1.] We are not aware of any Statute in this State, which authorizes witnesses subpoenaed at the instance of a defendant in. a criminal cause, who has been acquitted, to charge and collect by execution, for his attendance and mileage out of the County in which such witness resides.
The Act of 1836 applies only to such witnesses as are compelled to attend the Superior Courts in behalf of the State, out of the Counties in which they may reside. Prince, 476. There being no authority for the proceeding of the defendant in error, to charge and collect his attendance and mileage, by virtue of his subpoena, as an execution against the plaintiff in error, according to the facts stated on the record, the judgment of the Court below must be reversed.